Citation Nr: 0613049	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  99-15 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
operative arthroscopy of the left knee, currently evaluated 
as 30 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
status post operative arthroscopy of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from July 1979 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which continued the 30 percent 
evaluation for status post operative arthroscopy of the left 
knee, and denied service connection for a low back disorder.  
In June 2004, a videoconference hearing was held before the 
undersigned Veterans Law Judge making this decision who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of that 
hearing is of record.  

In February 2005, the Board denied the issue of service 
connection for a low back disorder and remanded the left knee 
increased rating claim for additional development.  The 
requested development has been completed with regard to this 
issue.  In an April 2005 rating decision, the RO granted 
service connection for arthritis of the left knee and 
assigned a separate 10 percent evaluation.

In February 2005, the Board also remanded the veteran's claim 
determining that there was on file a notice of disagreement 
to a rating decision for which a statement of the case had 
not been issued.  Manlincon v. West 12 Vet. App. 238 (1999).  
This issue, whether new and material evidence had been 
submitted to reopen a claim for service connection for a 
right knee disorder, was apparently omitted in preparation of 
the supplemental statement of the case on the claim for 
increased rating.  In this regard, the Board merely notes 
that the veteran has consistently maintained that both his 
knees were injured in the same accident in service when a 
jeep ran over both his knees.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, the remand 
instructions from the prior remand will be repeated in the 
REMAND portion of the decision below and the issue of whether 
new and material evidence has been submitted to reopen a 
claim for service connection for a right knee disorder is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's status post operative arthroscopy of the 
left knee is manifested by no more than severe recurrent 
subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for status post operative arthroscopy of the left 
knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was treated numerous times in service for left 
knee pain following an injury in service.  The diagnosis at 
separation was chondromalacia of the left knee.  Following 
service, he underwent arthroscopic surgery twice which 
revealed a tear of the medical meniscus and a partial tear of 
the medial collateral ligament.  Service connection was 
granted in a May 1996 rating decision for status post 
arthroscopy of the left knee.  

In October 1998, the veteran filed a claim for an increased 
rating for his left knee, currently rated 30 percent 
disabling.  VA records show that the veteran underwent a left 
knee arthroscopy and partial synovectomy in July 1998.  No 
significant meniscal pathology was identified.  The anterior 
cruciate ligament was essentially absent.  Mild softening of 
the medial and lateral tibial articular surfaces was noted.  
A potential loose body was also removed from the 
suprapatellar pouch.  No intraoperative complications were 
noted.  

On follow-up examination in July 1998, the examiner noted no 
effusion, full range of motion of 0 to 140 degrees, portal 
sites well healed, no calf swelling, no erythema or drainage 
anywhere and that the whole leg and knee was cool to the 
touch without evidence of cellulitis.  The examiner noted 
that MRI showed evidence of meniscal damage as well as 
anterior cruciate ligament injury but that instability did 
not appear to be a problem for the veteran.  

On VA examination in September 2003, the veteran complained 
of inability to run and claimed that he could not climb rocks 
when camping.  He also stated that he could walk three-
quarters of a mile maximum and then he had to stop.  He had 
pain when squatting and could not get up.  His knees gave way 
about three times a month.  He had a problems with both knees 
locking up periodically, particularly if he mowed the lawn.  
He reported continuous knee pain on the left, and treatment 
with a cortisone shot approximately six months ago.  On 
examination, the left knee was tender, the veteran was able 
to squat to half a squat and then had to sit down.  He was 
unable to complete a squat.  Range of motion was full 
extension, and flexion to 130 degrees.  There was between 1-
2+ laxity of the medial collateral ligament on the left and 
2+ laxity of the anterior drawer. There was no obvious 
swelling and no difference in knee circumference or lower leg 
circumference noted.  Lateral collateral ligament was intact.  
The assessment was left knee contusion with sprain and 
ligamentous laxity, no lateral instability noted and no 
subluxation.  The examiner estimated aggravation due to 
functional loss from pain, weakened movement, excess 
fatigability, incoordination and painful motion on use at 15 
percent.  There was moderate instability with the left knee 
giving way symptomatically and objective laxity.  

In a June 2004 personal hearing, the veteran testified that 
his left knee was worse with nearly continuous pain.  On VA 
examination in April 2005, the veteran complained of 
weakness, stiffness, swelling, instability, and locking in 
the left knee.   Examination showed negative patellar 
apprehension test, no lateral subluxation of the left knee 
cap, slight tenderness at the left medial joint line and 
slight patellofemoral crepitus with flexion and extension of 
the knee.  Flexion was to 130 degrees, extension to 0 degrees 
and lateral rotation to 10 degrees.  The examiner stated that 
there was mild ligament laxity of the left medial collateral 
ligament with valgus stress, mild anterior cruciate ligament 
laxity on the anterior drawer sign and a negative posterior 
drawer sign, no laxity of the lateral collateral ligament or 
posterior cruciate ligament and negative McMurray's signs of 
the left knee.  Additional loss of motion due to pain and 
flare up was estimated as 20 degrees of flexion and 5 degrees 
extension.  There was no excess fatigability, weakened 
movement or incoordination of the left knee.  X-ray 
examination showed minimal degenerative changes.  The 
assessment was degenerative joint disease of the left knee, 
mild, with mild laxity of the medial collateral ligament and 
anterior cruciate ligament.

Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002 & Supp. 2005).  VCAA applies to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  The VCAA enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The veteran was notified of the 
information and evidence necessary to substantiate his claim 
for an increased rating in the April 1999 rating decision, 
the June 1999 statement of the case (SOC), and supplemental 
statements of the case (SSOC) issued in November 2002, 
December 2003, March 2004 and October 2005 as well as letters 
sent to the veteran in May 2003, March 2004 and February 
2005.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the March 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was specifically accomplished in the March 2004 letter.  
Further, because this decision results in a denial of the 
claim for an increased rating, any failure to provide notice 
as to the effective date of any rating is harmless error.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in October 
2005, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  All postservice 
records of treatment identified by the veteran have been 
obtained.  VA has provided examinations of the veteran in 
September 2003 and April 2005.  He has been provided the 
opportunity to present evidence and testimony in hearings 
before a hearing officer at the RO, and before a Veterans Law 
Judge, which was held by videoconference in June 2004.  The 
veteran has not identified, and the record does not show that 
there are any unobtained records which could substantiate the 
veteran's claim for increased rating.  The Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim for 
increased rating for his left knee disability.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  

Legal Criteria and Analysis

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2005).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).   
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2005); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

The veteran's service-connected status post operative 
arthroscopy of the left knee is currently evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257.  Diagnostic Code 5257 contemplates knee, other 
impairment of: recurrent subluxation or lateral instability, 
and provides that a 20 percent evaluation is warranted for 
moderate symptomatology and a 30 percent evaluation is 
warranted for severe symptomatology.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The 30 percent evaluation is the 
highest evaluation possible.

Following a full and thorough review of the evidence of 
record, the Board concludes that the criteria for an 
evaluation in excess of 30 percent for status post operative 
arthroscopy of the left knee are not met.  The veteran is at 
the schedular maximum for recurrent subluxation or lateral 
instability.  A higher evaluation is only possible under 
Diagnostic Code 5261 where extension of the leg is limited to 
30 degrees which is not shown in this case, or where the 
veteran has both limitation of extension and flexion which 
combine to a higher evaluation, which is also not shown.  
VAOPGCPREC 9-2004 (September 17, 2004).  The Board notes that 
the veteran is already in receipt of a separate 10 percent 
evaluation for arthritis.  See VAOPGCPREC 23-97 (O.G.C. Prec. 
23-97).

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, because the veteran's disability is rated under 
Diagnostic Code 5257, a code which is not predicated solely 
on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45 
regarding functional loss due to pain do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  

In reaching this decision, the Board is cognizant of the 
"benefit of the doubt" rule reflected in 38 U.S.C.A. § 
5107(b) and 38 C.F.R. §§ 3.102, 4.3.  However, the Board 
finds that the weight of the evidence is against the 
veteran's claim for an increased rating for his left knee 
disability.  As such, this case does not present an 
approximate balance of positive and negative evidence for 
application of the benefit of the doubt doctrine.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board also notes that, in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. 3.321(b).  However, the Board believes, 
as did the RO, that the regular schedular standards applied 
in the current case adequately describe and provide for the 
veteran's disability level.  The record does not reflect any 
recent hospitalization for his service-connected disability.  
There is also no evidence of marked interference with 
employment solely due to the left knee, nor is there any 
contention to that effect.  The record, therefore, is devoid 
of evidence that would take the veteran's case outside the 
norm so as to warrant submission for consideration of the 
assignment of an extraschedular rating.  


ORDER

An increased rating for status post operative arthroscopy of 
the left knee is denied.


REMAND

In January 2004, the RO issued a rating decision on the issue 
of whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for 
status post operative arthroscopy of the right knee, denying 
the claim.  An April 2004 statement from the veteran is in 
the claims file in which he states, "I do not agree with 
your [decision]. . .  My right knee injury happened the same 
day as the left knee . . ."  This should be considered a 
notice of disagreement with the January 2004 rating decision.  
As such, the RO is now required to send the veteran a 
statement of the case in accordance with 38 U.S.C.A. § 7105 
and 38 C.F.R. §§ 19.29, 19.30.  In this regard, the United 
States Court of Appeals for Veterans Claims ("the Court") 
has held that where notice of disagreement has been 
submitted, the veteran is entitled to a statement of the 
case.  The failure to issue a statement of the case is a 
procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C. for the following 
action:

The RO should send the veteran a 
statement of the case as to the issue of 
new and material evidence to reopen a 
claim for status post operative 
arthroscopy of the right knee.  If the 
veteran perfects his appeal by submitting 
a timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


